Citation Nr: 1414760	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-34 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disorder.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral shoulder disorder.

4.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to a low back disorder.

5.  Entitlement to an initial compensable rating for service-connected allergic rhinitis.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to December 1985.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from June 2009, April 2010, and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In September 2011, the Veteran presented testimony at a hearing conducted by the use of video conferencing equipment at the Columbia RO before the undersigned sitting in Washington, D.C.  A transcript of this hearing is in the Veteran's claims folder.

The issues of service connection for a low back disorder, bilateral shoulder disorder, and bilateral hip disorder and of an increased rating for service-connected allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The September 2007 rating decision which denied entitlement to service connection for hypertension, a low back disorder, and a bilateral shoulder disorder is final as the Veteran did not initiate an appeal or submit new and material evidence within 1 year of that decision.  

2.  The evidence received since the September 2007 rating decision, by itself or in conjunction with previously considered evidence, does not relate to an unsubstantiated fact necessary to substantiate the claim for service connection for hypertension.

3.  Evidence received since September 2007 when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a low back disorder. 

4.  Some of the evidence received since September 2007 when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a bilateral shoulder disorder. 


CONCLUSIONS OF LAW

1.  The September 2007 rating decision that denied the issues of entitlement to service connection for hypertension, a low back disorder, and a bilateral shoulder disorder is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).

2.  Evidence received after the September 2007 rating decision is not new and material, and the petition to reopen the issue of service connection for hypertension is denied.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013).

3.  New and material evidence has been received, and the petition to reopen the issue of service connection for a low back disorder is granted.  38 U.S.C.A. §§ 5108, 7105 (West 2013); 38 C.F.R. § 3.156(a) (2013).

4.  New and material evidence has been received, and the petition to reopen the issue service connection for a bilateral shoulder disorder is granted.  38 U.S.C.A. §§ 5108, 7105 (West 2013); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Further, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

To provide adequate notice with regard to a claim to reopen, VA must look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As the Board is granting the petition to reopen the low back and bilateral shoulder disorder, there is no prejudice to the Veteran.  The merits of these issues will be addressed in the Remand section below.

The Board finds that the Veteran was provide adequate notice here in an April 2009 letter regarding hypertension.  Specifically, in the letter, the RO provided the Veteran with a definition of new and material evidence as well as the criteria necessary to establish service connection.  The letter also satisfied Kent in that it notified the Veteran that her original claim was denied in September 2007 because there was no in-service diagnosis of hypertension, diagnosis within a year after service, or nexus to service.  The Veteran was informed that she needed to submit new and material evidence related to this fact in order to raise a reasonable possibility of substantiating her claim that was not simply repetitive or cumulative of the evidence on record when her claim was previously denied.  Therefore, the Board finds that VA has fulfilled its duty to notify.

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to the claim for hypertension.  All available service treatment records as well as all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  

Although VA was not required to do so because new and material evidence has not been received sufficient to reopen the claim for hypertension, a VA examination with respect to the claim was obtained in April 2010.  38 C.F.R. § 3.159(c)(4).  This examination is adequate, as it is predicated on a reading of the service and post-service medical records in the Veteran's claims file.  It considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that VA must ensure that an examination or opinion is adequate).  In the context of claims to reopen, this is a "conditional or provisional duty."  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); see also 38 C.F.R. 
§ 3.159(c).  Accordingly, if it is determined that new and material evidence has not been presented to reopen a claim, VA's duty to provide a new examination is extinguished, and the issue of the adequacy of any new examinations already provided becomes moot.  Woehlaert, 21 Vet. App. at 463.

In addition, the Veteran has been afforded the opportunity to present information and evidence in support of her claim, including in September 2011 testimony before the Board.  The record reflects that at this hearing the undersigned explained this issue and the testimony focused on the elements necessary to substantiate the claim, to include the missing elements of in-service diagnosis and nexus to service.  Although the undersigned did not specifically suggest the submission of evidence that may have been overlooked, the Board observes that the Veteran's testimony indicated that there was not any outstanding evidence to submit.  Thus, there is no prejudice to the Veteran.  In sum, the Board concludes that the undersigned satisfied the duties outlined in Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the hearing.

VA has also assisted the Veteran and her representative throughout the course of this appeal by providing them with an April 2010 statement of the case and an October 2010 supplemental statement of the case (SSOC), which informed them of the laws and regulations relevant to her claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case with regard to the issue of hypertension.

LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

Hypertension

A September 2007 rating decision denied service connection for hypertension because there was no evidence that she was diagnosed with hypertension during service, she was diagnosed with hypertension to a compensable degree within one year after discharge, or of a nexus between the post-service diagnosis and her service.  The Veteran was notified of the denial that same month and did not file a notice of disagreement with that determination.  Additionally, new and material evidence was not received by VA within one year of that decision.  38 C.F.R. § 3.156(b).  Therefore, the September 2007 rating decision is final and not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the final September 2007 rating decision.  After reviewing the record, the Board finds that some of the additional evidence received since the final rating decision although new, is not material within the meaning of 38 C.F.R. § 3.156(a).  

In this regard, the evidence associated with the Veteran's claims file subsequent to the rating decision relevant to the claim includes VA treatment records and the Veteran's statements.  However, none of the VA treatment records contain evidence of an in-service diagnosis of hypertension, hypertension to a compensable degree within a year after service, or an indication of a nexus to service.  Thus, although the VA treatment records are new, they are not material.  With regard to the Veteran's statements that she had high blood pressure during service, this information is duplicative of information previously of record.  Importantly, the Veteran specifically testified during her hearing that there was no medical opinion linking her current hypertension to service.  See September 2011 Board hearing Transcript at 8.  As such, the Veteran's statements are not new or material.  

In sum, the Board concludes that no evidence has been received since the September 2007 rating decision, which relates either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim for hypertension.  
38 C.F.R. § 3.156(a).  Specifically, there is still no in-service diagnosis of hypertension, showing of hypertension within a year after her separation from service, or an indication of a nexus to service.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim for service connection for the hypertension.

Low back disorder and bilateral shoulder disorder

In September 2007, the Veteran was denied service connection for a low back disorder because there no evidence of a nexus to service.  The Veteran was denied service connection for a bilateral shoulder disorder in that same decision because there was no evidence of a current diagnosis or nexus to service.  Thereafter, in a July 2010 letter, VA physician Dr. L.P. Lord stated that the Veteran's increase in back pain and decreased functional capacity have progressed at a steady and predictable rate since her initial in-service back related complaint.  Because this record relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder, specifically an indication of a nexus to service, the claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (noting that the Board should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination).  Additionally, in an April 2010 VA examination, the Veteran was diagnosed with bilateral shoulder strain, an element previously missing necessary to establish a claim for service connection.  Accordingly, new and material evidence has been received with regard to both issues, and the claims for service connection for a low back disorder and a bilateral shoulder disorder are reopened.  


ORDER

New and material evidence has not been received to reopen a claim for entitlement to service connection for hypertension.

New and material evidence having been received, the claim for service connection for a low back disorder is reopened; to this extent only, the claim is allowed.

New and material evidence having been received, the claim for service connection for a bilateral shoulder disorder is reopened; to this extent only, the claim is allowed.

REMAND

Low back disorder and bilateral hip disorder

As stated above, new and material evidence has been received sufficient to reopen the claim for service connection for a low back disorder.  However, before a decision can be reached in this matter, a remand is necessary for an adequate VA examination.  It appears that the April 2010 VA examination was inadequate because the examiner indicated that the Veteran's service treatment records did not show complaints of back pain or injury during service, when, in fact, there are service treatment records showing back related complaints.  Specifically, a review of the service treatment records revealed an assessment of mild muscle strain in March 1980 and musculoskeletal strain secondary to a fall in December 1980.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.  Because the April 2010 VA examination did not consider relevant notations in the service treatment records, it is not adequate with regard to this issue, and a remand for a new VA examination is necessary.

Additionally, because the Veteran is asserting that she has a bilateral hip disorder that is secondary to a low back disorder, these issues are "inextricably intertwined."  Therefore, these issues must be remanded to the RO as a decision on one could impact the other.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on issue could have a "significant impact" upon another, the two claims are inextricably intertwined), overruled on other grounds by Tyrues v. Shinseki, 23 Vet. App. 166, 177-78 (2009) (en banc), aff'd, 631 F.3d 1380, 1383 (Fed. Cir. 2011), vacated and remanded for reconsideration, 132 S.Ct. 75 (2011), modified, 26 Vet. App. 31 (2012) (en banc), aff'd, 732 F.3d 1351 (Fed. Cir. 2013).

Bilateral shoulder disorder

Similarly, the Board finds that a remand is necessary for the claim for a bilateral shoulder disorder.  Despite the April 2010 VA examiner's notation that there was no evidence of a shoulder injury or complaints in the service treatment records, the Board observes December 1980 service records indicating that the Veteran complained of back and left shoulder pain secondary to a fall.  An X-ray to rule out fracture or dislocation of the left shoulder was negative.  The assessment was musculoskeletal pain with trauma.  Additionally, in January 1982, the Veteran reported an injury to her right arm and shoulder after falling on the black top.  She had a normal right elbow by X-ray.  The impression was bruise.  Accordingly, because it does not appear that the April 2010 VA examination was adequate with regard to this issue as it did not consider this in-service evidence, a remand for a new VA examination is necessary.  Barr, 21 Vet. App. at 312.

Allergic rhinitis

In a January 2011 statement, the Veteran's representative stated that the Veteran contended that her service-connected allergic rhinitis had worsened since her last VA examination in April 2010.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  In this case, it has been nearly four years since the Veteran's last VA examination.  Because the Veteran reported that her disability has worsened, which she is competent to report the symptoms she experiences, a remand is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all relevant VA treatment records dated from September 2010 to the present.

2.  After the development in #1 has been completed, schedule the Veteran for a VA examination to evaluate her claims for service connection for a low back disorder and a bilateral hip disorder.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

a) any relevant diagnoses pertaining to the claim for a low back disorder

b) a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current low back disorder is causally or etiologically related to her symptomatology during her active military service.  In particular, the examiner should address whether the March 1980 assessments of mild muscle strain and musculoskeletal strain secondary to a fall in December 1980 are at least as likely as not related to any current low back disorder.  The examiner should also note, as appropriate, the post-service VA records reflecting that the Veteran reported vague back pain from pushing a cart around as a housekeeper in September 1998 and that she began to experience low back pain on a regular basis after experiencing a post-service work-related accident in July 2000.

c) opine as to the relationship, if any, between any low back disorder and the claim for a bilateral hip disorder.  To the extent possible, (likely, unlikely, at least as likely as not) the examiner should opine whether a bilateral hip disorder was either (a) proximately caused by or (b) proximately aggravated by any service-connected disability.  

A comprehensive rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After the development in #1 has been completed, schedule the Veteran for a VA examination to evaluate her claim for service connection for a bilateral shoulder disorder.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

a) any relevant diagnoses pertaining to the claim for a bilateral shoulder disorder.  

b) a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current bilateral shoulder disorder is causally or etiologically related to her symptomatology in military service.  In particular, the examiner should address the December 1980 records indicating that the Veteran complained of left shoulder pain secondary to a fall and had a negative left shoulder x-ray and an assessment of musculoskeletal pain with trauma.  The examiner should also note the January 1982 record wherein the Veteran reported an injury to her right arm and shoulder after falling on the black top.  There was a normal right elbow by x-ray with an impression of bruise.  

A comprehensive rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of her service-connected allergic rhinitis.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.  The examiner should also comment as to the impact of allergic rhinitis on the Veteran's daily activities and her ability to maintain employment.  

5.  After the development requested has been completed, readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and her representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).




______________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


